 



Exhibit 10.34
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 1st day
of February 2007 (the “Effective Date”), by and between CapitalSource Inc., a
Delaware corporation (the “Employer” or the “Company”), and Steven A. Museles,
an individual (the “Executive”).
     WHEREAS, the Executive is currently employed as Executive Vice President
and Chief Legal Officer; and
     WHEREAS, the Employer and the Executive desire to enter into this Agreement
to set out the terms and conditions for the continued employment relationship of
the Executive with the Employer.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
     1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 25.
     2. Term. The initial term of employment under this Agreement shall be for a
five-year period commencing on the Effective Date (the “Initial Term”). The term
of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on February 1, 2012 and each subsequent
February 1, unless and until the Employer or Executive provides written notice
to the other party in accordance with Section 13 hereof not less than 60 days
before such anniversary date that such party is electing not to extend the term
of employment under this Agreement (“Non-Renewal”), in which case the term of
employment hereunder shall end as of the end of such Initial Term or Extended
Term, as the case may be, unless sooner terminated as hereinafter set forth.
Such Initial Term and all such Extended Terms are collectively referred to
herein as the “Employment Period.” Anything herein to the contrary
notwithstanding, if on the date of a Change in Control the remaining term of the
Employment Period is less than 24 months, the Employment Period shall be
automatically extended to the end of the 24-month period following such Change
in Control.
     3. Position and Duties. During the Employment Period, the Executive shall
serve as Executive Vice President, Chief Legal Officer, Secretary and General
Counsel, and as a member of the Employer’s Credit and Executive Committees (or
any successor committees thereto). In such capacities, prior to a Change in
Control the Executive shall report to the Chief Executive Officer and, in a dual
reporting role, the President of the Employer. Subsequent to a Change in
Control, the Executive shall report exclusively to the Chief Executive Officer.
In any publications, news releases, and public filings of the Employer in which
the position of the Executive is described, the Executive shall be referred to
as a senior executive, a member of senior management, or other comparable
language. The Executive shall devote the Executive’s reasonable best efforts

 



--------------------------------------------------------------------------------



 



and full business time to the performance of the Executive’s duties hereunder
and the advancement of the business and affairs of the Employer; provided that
the Executive shall be entitled to serve as a member of the board of directors
of a reasonable number of other companies, to serve on civic, charitable,
educational, religious, public interest or public service boards, and to manage
the Executive’s personal and family investments, in each case, to the extent
such activities do not materially interfere with the performance of the
Executive’s duties and responsibilities hereunder.
     4. Place of Performance. During the Employment Period, the Executive shall
be based primarily at a principal office of the Employer designated by the
Employer (currently in Chevy Chase, Maryland) except for reasonable travel on
the Employer’s business consistent with the Executive’s position.
     5. Compensation and Benefits.
          (a) Base Salary. During the Employment Period, the Employer shall pay
to the Executive a base salary (the “Base Salary”) at the rate of no less than
$364,000 per calendar year, less applicable deductions, and prorated for any
partial year. The Base Salary shall be reviewed for increase by the Employer no
less frequently than annually and shall be increased in the discretion of the
Employer, provided however, that such Base Salary shall be increased annually by
at least the same amount as the median base salary increase of the other
executive officers of the Employer. Any such adjusted Base Salary shall
constitute the “Base Salary” for purposes of this Agreement. The Base Salary
shall be paid in substantially equal installments in accordance with the
Employer’s regular payroll procedures. The Executive’s Base Salary may not be
decreased during the Employment Period.
          (b) Annual Bonus. For each calendar year that ends prior to a Change
in Control, the Executive shall receive an annual cash bonus in an amount
determined reasonably and in good faith by the Employer based upon Employer’s
overall performance and business prospects and the performance of the Executive.
For each calendar year that ends after a Change in Control, the Executive shall
be paid in cash an annual bonus in an amount not less than two times the
Executive’s Base Salary as in effect on the last day of such calendar year. Any
annual bonus payable to the Executive hereunder shall be paid at the time
bonuses are otherwise paid to other executive officers of the Employer, but in
any event, by March 15 of the calendar year following the year with respect to
which such annual bonus is earned.
          (c) Vacation; Benefits. During the Employment Period, the Executive
shall be entitled to at least four weeks of vacation annually. In addition, the
Employer shall provide to the Executive all employee and executive benefit
plans, practices, perquisites and programs maintained by the Employer and made
generally available to employees or executives including, without limitation,
all investment opportunities, pension, retirement, profit sharing, incentive
compensation, savings, medical, hospitalization, disability, dental, life or
travel accident insurance, benefit plans, and sick leave on a basis that
(i) prior to a Change in Control is comparable in all material respects to that
provided to any other member of the Employer’s Executive Committee (or successor
committee performing substantially similar functions), excluding the Chief
Executive Officer and Chief Investment Officer of the Employer and
(ii) following a Change in Control is comparable in all material respects to
that provided to other senior executives of the

 



--------------------------------------------------------------------------------



 



Employer. Subject to the terms of this Agreement, all benefits are provided at
the Employer’s sole discretion. Subject to the terms of this Agreement, the
Employer shall have the right to change insurance carriers and to adopt, amend,
terminate or modify employee benefit plans and arrangements at any time and
without the consent of the Executive.
     6. Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.
     7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Company Confidential Information and will occupy a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and the
Company Affiliates against harmful solicitation of employees and customers,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Employer and the Company Affiliates:
          (a) Non-Disclosure. During and after the Executive’s employment with
the Employer, the Executive will not knowingly use, disclose or transfer any
Company Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive’s duties with the Employer as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
(i) when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer.
          (b) Materials. The Executive will not remove any Company Confidential
Information or any other property of the Employer or any Company Affiliate from
the Employer’s premises or make copies of such materials except for normal and
customary use in the Employer’s business as determined reasonably and in good
faith by the Executive. The Employer acknowledges that the Executive, in the
ordinary course of his duties, routinely uses and stores Company Confidential
Information at home and other locations. The Executive will return to the
Employer all Company Confidential Information and copies thereof and all other
property of the Employer or any Company Affiliate at any time upon the request
of the Employer and in any event promptly after termination of Executive’s
employment. The Executive agrees to attempt in good

 



--------------------------------------------------------------------------------



 



faith to identify and return to the Employer any copies of any Company
Confidential Information after the Executive ceases to be employed by the
Employer. Anything to the contrary notwithstanding, nothing in this Section 7
shall prevent the Executive from retaining a home computer, papers and other
materials of a personal nature, including diaries, calendars and Rolodexes,
information relating to his compensation or relating to reimbursement of
expenses, information that he reasonably believes may be needed for tax
purposes, and copies of plans, programs and agreements relating to his
employment.
          (c) No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Employer or the Company Affiliates (or who was
so employed within 180 days prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the
Employer or the Company Affiliates, and the Executive shall not hire, directly
or indirectly, as an employee, consultant or otherwise, any such person.
Anything to the contrary notwithstanding, the Employer agrees that (i) the
Executive’s responding to an unsolicited request from any former employee of the
Employer for advice on employment matters; and (ii) the Executive’s responding
to an unsolicited request for an employment reference regarding any former
employee of the Employer from such former employee, or from a third party, by
providing a reference setting forth his personal views about such former
employee, shall not be deemed a violation of this Section 7(c). Notwithstanding
the foregoing, this Section 7(c) shall not preclude the Executive from
soliciting for employment or hiring any person who has been discharged by the
Employer or any Company Affiliate without cause.
          (d) Non-Competition.
               (i) During the Non-Compete Period, the Executive shall not,
directly or indirectly, (A) solicit or encourage any client or customer of the
Employer or a Company Affiliate, or any person or entity who was a client or
customer within 180 days prior to Executive’s action to terminate, reduce or
alter in a manner adverse to the Employer, any existing business arrangements
with the Employer or a Company Affiliate or to transfer existing business from
the Employer or a Company Affiliate to any other person or entity, or
(B) provide services to any entity if (i) during the preceding 12 months more
than 5% of the revenues of such entity and its affiliates is derived from any
business from which the Employer derived more than 5% of its revenues during
such period (a “Material Business”) or (ii) the services to be provided by the
Executive are competitive with a Material Business and substantially similar to
those previously provided by the Executive to the Employer; provided, however,
that following a Change in Control this Section 7(d)(i)(B)(i) shall not apply to
the Executive, or (C) own an interest in any entity described in subsection
(B)(i) immediately above; provided, however, that Executive may own, as a
passive investor, securities of any such entity. For purposes of this
Section 7(d), a “client or customer” shall be limited to any actual borrower of
the Employer (as set forth in the Employer’s CAM or substantially similar
successor or related system) and any other entity in the “term sheet issued,”
“term sheet executed” or “credit committee approved” categories listed in the
Employer’s DealTracker or substantially similar successor or related system. The
Executive agrees that, before providing services, whether as an employee or
consultant, to any entity during the Non-Compete Period, he will provide a copy
of this Agreement to such entity, and such entity

 



--------------------------------------------------------------------------------



 



shall acknowledge to the Employer in writing that it has read this Agreement.
The Executive acknowledges that this covenant has a unique, very substantial and
immeasurable value to the Employer, that the Executive has sufficient assets and
skills to provide a livelihood for the Executive while such covenant remains in
force and that, as a result of the foregoing, in the event that the Executive
breaches such covenant, monetary damages would be an insufficient remedy for the
Employer and equitable enforcement of the covenant would be proper.
               (ii) If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.
          (e) Non-Disparagement. Neither the Company nor the Executive shall
initiate, participate or engage in any communication whatsoever with any current
or former customer, supplier, vendor or competitor of the Company or any Company
Affiliate or any of their respective shareholders, partners, members, directors,
managers, officers, employees or agents, or with any current or former
shareholder, director, manager, officer, employee or agent of the Company or any
Company Affiliate, or with any third party, which communication could reasonably
be interpreted as derogatory or disparaging to the Executive or the Company or
any Company Affiliate, including but not limited to the business, practices,
policies, shareholders, partners, members, directors, managers, officers,
employees, agents, advisors and attorneys of the Company or any Company
Affiliate.
          (f) Publicity. During the Employment Period, the Executive hereby
grants to the Employer the right to use, in a reasonable and appropriate manner,
the Executive’s name and likeness, without additional consideration, on, in and
in connection with technical, marketing or disclosure materials, or any
combination thereof, published by or for the Employer or any Company Affiliate.
          (g) Conflicting Obligations and Rights. The Executive agrees to inform
the Employer of any apparent conflicts between the Executive’s work for the
Employer and any obligations the Executive may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Employer’s behalf. The Employer shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.
          (h) Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such

 



--------------------------------------------------------------------------------



 



a waiver to be effective must be made in writing and should not in any way be
deemed a waiver of the Employer’s right to enforce any other requirements or
provisions of this Agreement. The Executive agrees that each of the Executive’s
obligations specified in this Agreement is a separate and independent covenant
and that the unenforceability of any of them shall not preclude the enforcement
of any other covenants in this Agreement. The Executive further agrees that any
breach of this Agreement by the Employer prior to the Date of Termination shall
not release the Executive from compliance with his obligations under this
Section 7, so along as the Employer fully complies with Sections 9, 10, 11, and
12. The Employer further agrees that any breach of this Agreement by the
Executive that does not result in the Executive’s being terminated for Cause,
other than a willful (as defined in the definition of “Cause”) and material
breach of Sections 7(d)(i)(B) or 7(d)(i)(C) after his employment has terminated,
shall not release the Employer from compliance with its obligations under this
Agreement. Notwithstanding the foregoing two sentences, neither party shall be
precluded from pursuing judicial remedies as a result of any such breaches.
     8. Termination of Employment.
          (a) Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
               (i) Death. The Executive’s employment hereunder shall terminate
upon the Executive’s death;
               (ii) By the Employer. The Employer may terminate the Executive’s
employment for:
                    (A) Disability. If the Executive shall have been
substantially unable to perform, despite reasonable accommodation, the
Executive’s material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for 180
consecutive days or 270 days in any 24-month period (a “Disability”) (provided,
that until such termination, the Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any Employer-provided disability insurance policy or plan applicable to
him or her); or
                    (B) Cause. For Cause or without Cause;
               (iii) By the Executive. The Executive may terminate his
employment for any reason (including Good Reason) or for no reason.
          (b) Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination. The Executive agrees, in the event of

 



--------------------------------------------------------------------------------



 



any dispute under Section 8(a)(ii)(A) as to whether a Disability exists, and if
requested by the Employer, to submit to a physical examination by a licensed
physician selected by mutual consent of the Employer and the Executive, the cost
of such examination to be paid by the Employer. The written medical opinion of
such physician shall be conclusive and binding upon each of the parties hereto
as to whether a Disability exists and the date when such Disability arose. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.
     9. Compensation Upon Termination.
          (a) Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or the Executive’s legal representatives. Upon the Executive’s
death, the Employer shall pay or provide the following:
               (i) Base Salary. The Employer shall pay to the Executive’s legal
representative or estate, as applicable, a cash lump sum amount equal to one
year’s Base Salary within thirty days following the Executive’s death;
               (ii) Accrued Benefits. The Employer shall pay to the Executive’s
legal representative or estate, as applicable, the Accrued Benefits and the
rights of the Executive’s legal representative or estate with respect to equity
or equity-related awards shall be governed by the applicable terms of the
related plan or award agreement; and
               (iii) Equity Awards. All outstanding equity awards held by the
Executive immediately prior to his death shall immediately vest (with
outstanding options remaining exercisable for the length of their remaining
term).
     The Employer shall pay to the Executive’s estate, or as may be directed by
the legal representatives of such estate, the Executive’s Accrued Benefits due
pursuant to Section 9(a)(ii), at the time such payments are due. Any payments by
the Employer pursuant to this Section 9(a) shall be reduced by the amount of any
payments to the Executive’s beneficiaries or estate paid on account of any life
insurance plan or policy provided by the Employer for the benefit of the
Executive. Except as set forth herein, the Employer shall have no further
obligation to the Executive under this Agreement.
          (b) Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (i) the Employer shall pay to the Executive the Executive’s
Base Salary due through the Date of Termination, (ii) all Accrued Benefits, if
any, to which the Executive is entitled as of the Date of Termination at the
time such payments are due, and (iii) all outstanding equity awards held by the
Executive immediately prior to his termination shall immediately vest (with
outstanding options remaining exercisable for the length of their remaining
term). Except as set forth herein, the Employer shall have no further
obligations to the Executive under this Agreement.

 



--------------------------------------------------------------------------------



 



          (c) Termination by the Employer for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Executive’s Base Salary due through the Date of Termination
and all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, at the time such payments are due, and the Executive’s
rights with respect to equity or equity-related awards shall be governed by the
applicable terms of the related plan or award agreement. In addition, if the
Executive voluntarily terminates his employment without Good Reason after a
Change in Control, the Employer shall: (i) continue to pay the Executive his
Base Salary in effect on his Date of Termination (without giving any effect to
reductions thereto after a Change in Control) during the Non-Compete Period; and
(ii) immediately pay the Executive in a cash lump sum an amount equal to a pro
rata portion (based upon the number of days that the Executive was employed
during the calendar year in which the Date of Termination occurs) of the minimum
cash bonus required to be paid by the Employer under Section 5(b) for the year
of his termination. Except as set forth herein, the Employer shall have no
further obligations to the Executive under this Agreement.
          (d) Termination by the Employer without Cause or by the Executive with
Good Reason. If the Employer terminates the Executive’s employment during the
Employment Period other than for Cause or Disability pursuant to Section 8(a) or
if the Executive terminates his employment hereunder with Good Reason, (i) the
Employer shall pay the Executive (A) the Executive’s Base Salary due through the
Date of Termination, (B) a cash lump sum in an amount equal to a pro rata
portion (based upon the number of days the Executive was employed during the
calendar year in which the Date of Termination occurs) of the higher of (1) the
average amount of the annual bonuses, if any, that were earned by the Executive
for the two calendar years immediately preceding the year of the Date of
Termination and (2) $750,000, (C) a cash lump sum in an amount equal to the
greater of (i) two times the sum of the Executive’s Base Salary and the average
of the annual bonuses earned by the Executive for the two calendar years
immediately preceding the year of the Date of Termination, if any, and (ii)
$1.8 million (D) all Accrued Benefits, if any, to which the Executive is
entitled as of the Date of Termination, in each case at the time such payments
are due; and (ii) (A) all deferred compensation credited on the Executive’s
behalf and all equity or equity-related awards held by, or credited to, the
Executive (including, without limitation, stock options, stock appreciation
rights, restricted stock awards, dividend equivalent rights, restricted stock
units or deferred stock awards) shall immediately vest and, if applicable,
become exercisable, (B) all stock options, stock appreciation rights or other
similar rights held by the Executive shall remain exercisable for the remainder
of their originally scheduled terms, and (C) all deferred compensation or other
equity or equity-related awards will be transferred or distributed to the
Executive within 10 days of the Executive’s Date of Termination; and (iii) the
Executive and his covered dependents shall be entitled to continued
participation on the same terms and conditions as applicable immediately prior
to the Executive’s Date of Termination for the greater of (A) 24 months or
(B) the balance of the Employment Period in such medical, dental,
hospitalization and life insurance coverages in which the Executive and his
eligible dependents were participating immediately prior to the Date of
Termination; provided that if such continued coverage is not permitted under the
terms of such benefit plans, the Employer shall pay Executive an additional
grossed up amount that, on an after-tax basis, such payment is equivalent to the
cost of comparable coverage obtained by Executive.

 



--------------------------------------------------------------------------------



 



          (e) Liquidated Damages. The parties acknowledge and agree that damages
which will result to the Executive for termination by the Employer of the
Executive’s employment without Cause or by the Executive for Good Reason shall
be extremely difficult or impossible to establish or prove, and agree that the
amounts payable to the Executive under Section 9(d) (the “Severance Payments”)
shall constitute liquidated damages for any such termination. The Executive
agrees that, except for such other payments and benefits to which the Executive
may be entitled as expressly provided by the terms of this Agreement or any
other applicable benefit plan, such liquidated damages shall be in lieu of all
other claims that the Executive may make by reason of any such termination of
his employment and that, as a condition to receiving the Severance Payments, the
Executive will execute a release of claims substantially in the form of the
release attached hereto as Exhibit A. Within two business days of the Date of
Termination, the Employer shall deliver to the Executive the release for the
Executive to execute. Subject to Section 9(g) below, the Severance Payments
shall be made within three business days of the expiration of the revocation
period without the release being revoked. In addition, the Employer will execute
a release of claims substantially in the form of the release attached hereto as
Exhibit B and will deliver such release to the Executive along with the
Severance Payments.
          (f) No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Employer or its affiliates may have against
him for any reason.
          (g) Section 409A. To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Code as a result of any provision of this
Agreement, such provision shall be deemed amended to the minimum extent
necessary to avoid application of such tax and the parties shall promptly
execute any amendment reasonably necessary to implement this Section 9(g). The
Executive and the Employer agree to cooperate to make such amendments to the
terms of this Agreement as may be necessary to avoid the imposition of penalties
and additional taxes under Section 409A of the Code to the extent possible;
provided however, that the Employer agrees that any such amendment shall provide
the Executive with economically equivalent payments and benefits, and the
Executive agrees that any such amendment will not materially increase the cost
to, or liability of, the Employer with respect to any payments.
     (10). Certain Additional Payments by the Employer.
          (a) If it shall be determined that any benefit provided to the
Executive or payment or distribution by or for the account of the Employer to or
for the benefit of the Executive, whether provided, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”) would be subject to the excise tax imposed by
Section 4999, or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, collectively, the “Excise Tax”), then the Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an

 



--------------------------------------------------------------------------------



 



amount such that after payment by the Executive of the Excise Tax and all other
U.S. federal, state, and local income, employment, excise and other taxes that
are imposed on the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the sum of (A) the Excise Tax imposed upon the
Payments and (B) the product of any deductions disallowed because of the
inclusion of the Gross-Up Payment in the Executive’s adjusted gross income and
the highest applicable marginal rate of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made.
          (b) All determinations required to be made under this Section 10,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Employer’s independent, certified public
accounting firm or such other certified public accounting firm as may be
designated by the Executive and shall be reasonably acceptable to the Employer
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Employer and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Employer. If the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting a change in the ownership
or effective control (as defined for purposes of Section 280G of the Code) of
the Employer, the Executive shall appoint another nationally recognized
accounting firm which is reasonably acceptable to the Employer to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Employer. Any Gross-Up Payment, as determined
pursuant to this Section 10, shall be paid by the Employer to the Executive
within five days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Employer and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that additional Gross-Up Payments shall be required to
be made to compensate the Executive for amounts of Excise Tax later determined
to be due, consistent with the calculations required to be made hereunder (an
“Underpayment”). If the Employer exhausts its remedies pursuant to Section 10(c)
and the Executive is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Employer to or for the
benefit of the Executive.
          (c) The Executive shall notify the Employer in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Employer of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Employer of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Employer notifies the Executive in writing prior to the
expiration of such period that they desire to contest such claim, the Executive
shall:

 



--------------------------------------------------------------------------------



 



               (i) give the Employer any information reasonably requested by the
Employer relating to such claim;
               (ii) take such action in connection with contesting such claim as
the Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer;
               (iii) cooperate with the Employer in good faith effectively to
contest such claim; and
               (iv) permit the Employer to participate in any proceedings
relating to such claim; provided, however, that the Employer shall bear and pay
directly all costs and expenses (including additional interest and penalties
incurred in connection with such contest) and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses.
     11. Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after the Effective Date, and promptly to advance to the Executive or the
Executive’s heirs or representatives any and all such expenses upon written
request with appropriate documentation of such expense and upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Employer. During the Employment Period and thereafter, the
Employer also shall provide the Executive with coverage under its current
directors’ and officers’ liability policy to the same extent that it provides
such coverage to its other executive officers. If the Executive has any
knowledge of any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, as to which the Executive may request
indemnity under this provision, the Executive will give the Employer prompt
written notice thereof; provided that the failure to give such notice shall not
affect the Executive’s right to indemnification. The Employer shall be entitled
to assume the defense of any such proceeding and the Executive will use
reasonable efforts to cooperate with such defense. To the extent that the
Executive in good faith determine that there is an actual or potential conflict
of interest between the Employer and the Executive in connection with the
defense of a proceeding, the Executive shall so notify the Employer and shall be
entitled to separate representation at the Employer’s expense by counsel
selected by the Executive (provided that the Employer may reasonably object to
the selection of counsel within ten (10) business days after notification
thereof) which counsel shall cooperate, and coordinate the defense, with the
Employer’s counsel and minimize the expense of such separate representation to
the extent

 



--------------------------------------------------------------------------------



 



consistent with the Executive’s separate defense and to the extent possible and
consistent with all applicable rules of legal ethics. This Section 11 shall
continue in effect after the termination of the Executive’s employment or the
termination of this Agreement.
     12. Attorney’s Fees. The Employer shall advance the Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by the Executive (or any
of his beneficiaries) in resolving any controversy, dispute or claim arising out
of or relating to this Agreement, any other agreement or arrangement between the
Executive and the Employer, the Executive’s employment with the Employer, or the
termination thereof; provided that the Executive shall reimburse the Employer
any advances on a net after-tax basis to cover expenses incurred by the
Executive for claims (a) brought by the Employer on account of the Executive’s
alleged breach of Section 7 of this Agreement, breach of the Executive’s
fiduciary duty of loyalty, or fraud or material misconduct, if it is judicially
determined that the Employer is the prevailing party, or (b) brought by the
Executive that are judicially determined to be frivolous or advanced in bad
faith. Pending the resolution of any such claim, the Executive (and his
beneficiaries) shall continue to receive all payments and benefits described in
Section 5 of this Agreement. This Section 12 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.
     13. Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

  (i)   If to the Employer:

   CapitalSource Inc.
   4445 Willard Avenue
   12th Floor
   Chevy Chase, Maryland 20815
               Attn: Chief Executive Officer
   Facsimile Number: 301-841-2340

  (ii)   If to the Executive:

     Steven A. Museles
     Address last shown on the Employer’s Records
     Each party may designate by notice in writing a new address to which any
notice, demand, request or communication may thereafter be so given, served or
sent. Each notice, demand, request, or communication that shall be given or made
in the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

 



--------------------------------------------------------------------------------



 



     14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
     15. Effect on Other Agreements. The provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
of the Employer (whether entered into before or after the Effective Date) to the
extent application of the terms of this Agreement is more favorable to the
Executive.
     16. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 21,
22 and 24 hereof and this Section 16 shall survive the termination of employment
of the Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
     17. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation. The Employer
shall require any successor to the Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
     18. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.
     19. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
     20. Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 



--------------------------------------------------------------------------------



 



     21. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Maryland (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
     22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.
     23. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
     24. Withholding. The Employer may withhold from any benefit payment under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling; provided that any
withholding obligation arising in connection with the exercise of a stock option
or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.
     25. Definitions.
     “Accrued Benefits” means (i) any compensation deferred by the Executive
prior to the Date of Termination and not paid by the Employer or otherwise
specifically addressed by this Agreement; (ii) any amounts or benefits owing to
the Executive or to the Executive’s beneficiaries under the then applicable
benefit plans of the Employer; (iii) any amounts owing to the Executive for
reimbursement of expenses properly incurred by the Executive prior to the Date
of Termination and which are reimbursable in accordance with Section 6; and
(iv) any other benefits or amounts due and owing to the Executive under the
terms of any plan, program or arrangement of the Employer.
     “Cause” shall be limited to the following events (i) the Executive’s
conviction of, or plea of nolo contendere to, a felony (other than in connection
with a traffic violation) under any state or federal law; (ii) the Executive’s
willful and continued failure to substantially perform his essential job
functions hereunder after receipt of written notice from the Employer that
specifically identifies the manner in which the Executive has substantially
failed to perform his essential job functions and specifying the manner in which
the Executive may substantially perform his essential job functions in the
future; (iii) a material act of fraud or willful and material misconduct with
respect, in each case, to the Employer, by the Executive; (iv) a willful and
material breach of Section 7(d)(i) of this Agreement, or (v) the hiring of any
person who was an employee of the Employer within 180 days prior to such hiring,
other than to perform services for the benefit of the Employer. For purposes of
this provision, no act or failure to act, on the part of the Executive, shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Employer. Anything herein to the
contrary notwithstanding, the Executive shall not be terminated for “Cause”
hereunder unless (A) written notice stating the basis for the termination is
provided to

 



--------------------------------------------------------------------------------



 



the Executive, and (B) as to clauses (ii), (iii) or (iv) of this paragraph, he
is given 30 days to cure the neglect or conduct that is the basis of such claim
(it being understood that any errors in expense reimbursement may be cured by
repayment), (C) if he fails to cure such neglect or conduct, the Executive has
an opportunity to be heard with counsel of his choosing before the full Board
prior to any vote regarding the existence of Cause and (D) there is a vote of a
majority of the members of the Board to terminate him for Cause.
     “Change in Control” means the occurrence of one or more of the following
events: (i) any “person” (as such terms is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such
term is used in Section 14(d)(d) of the Act) is or becomes a “beneficial owner”
(as such term is used in Rule 13d-3 promulgated under the Act) of more than 30%
of the voting Stock of the Employer; (ii) the majority of the Board of Directors
of the Employer (the “Board”) consists of individuals other than Incumbent
Directors, which term means the members of the Board on the Effective Date;
provided that any person becoming a director subsequent to such date whose
election or nomination for election was supported by two-thirds of the directors
who then comprised the Incumbent Directors shall be considered to be an
Incumbent Director; (iii) the Employer adopts any plan of liquidation providing
for the distribution of all or substantially all of its assets; (iv) the
Employer transfers all or substantially all of its assets or business (unless
the shareholders of the Employer immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Employer, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Employer); or (v) any merger, reorganization, consolidation or
similar transaction unless, immediately after consummation of such transaction,
the shareholders of the Employer immediately prior to the transaction hold,
directly or indirectly, more than 50% of the Voting Stock of the Employer or the
Employer’s ultimate parent company if the Employer is a subsidiary of another
corporation (there being excluded from the number of shares held by such
shareholders, but not from the Voting Stock of the combined company, any shares
received by Affiliates of such other company in exchange for stock of such other
company). For purposes of this Change in Control definition, the “Employer”
shall include any entity that succeeds to all or substantially all of the
business of the Employer and “Voting Stock” shall mean securities of any class
or classes having general voting power under ordinary circumstances, in the
absence of contingencies, to elect the directors of a corporation.
     “Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Employer.
     “Company Confidential Information” means information known to the Executive
to constitute trade secrets or proprietary information belonging to the Employer
or other confidential financial information, operating budgets, strategic plans
or research methods, personnel data, projects or plans, or non-public
information regarding the terms of any existing or pending lending transaction
between Employer and an existing or pending client or customer (as the phrase
“client or customer” is defined in Section 7(d)(i) hereof), in each case,
received by the Executive in the course of his employment by the Employer or in
connection with his duties with the Employer. Notwithstanding anything to the
contrary contained herein, the general skills, knowledge and experience gained
during the Executive’s employment with the Employer, information publicly
available or generally known within the industry or trade in which the Employer
competes and

 



--------------------------------------------------------------------------------



 



information or knowledge possessed by the Executive prior to his employment by
the Employer, shall not be considered Company Confidential Information.
     “Date of Termination” means (i) if the Executive’s employment is terminated
by the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; (iii) if the Executive’s
employment is terminated by the Employer for Cause pursuant to
Section 8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination; or (iv) if the Executive’s employment is
terminated during the Employment Period other than pursuant to Section 8(a), the
date on which Notice of Termination is given.
     “Extended Term” shall have the meaning set forth in Section 2.
     “Good Reason” means, unless otherwise agreed to in writing by the
Executive, (i) any diminution or adverse change in any of the Executive’s
titles; (ii) reduction in the Executive’s Base Salary or, after a Change in
Control, the annual bonus payable to the Executive under Section 5(b);
(iii) prior to a Change in Control a requirement that the Executive report to
someone other than the Employer’s Chief Executive Officer and, in a dual
reporting role, President; (iv) subsequent to a Change in Control a requirement
that the Executive report to someone other than the Employer’s Chief Executive
Officer; (v) a material diminution in the Executive’s authority,
responsibilities or duties or material interference with the Executive’s
carrying out his duties; (vi) the assignment of duties inconsistent with the
Executive’s position or status with the Employer as of the date hereof; (vii) a
relocation of the Executive’s primary place of employment to a location more
than 25 miles further from the Executive’s primary residence than the current
location of the Employer’s offices; (viii) any other material breach of the
terms of this Agreement or any other agreement that breach is not cured within
ten days after the Executive’s delivery of a written notice of such breach to
the Employer; (ix) any purported termination of the Executive’s employment by
the Employer that is not effected in accordance with the applicable provisions
of this Agreement; (x) the failure of the Employer to obtain the assumption in
writing of its obligations under this Agreement by any successor to all or
substantially all of the assets of the Employer within 15 days after a merger,
consolidation, sale or similar transaction; or (xi) the delivery of a notice of
Non-Renewal by the Employer at any time up to and including February 1, 2024. In
order to invoke a termination for Good Reason, the Executive must terminate his
employment, if at all, within 30 days of the occurrence of any event of “Good
Reason.” Notwithstanding anything to the contrary herein, after a Change of
Control, “Good Reason” shall include Employer no longer having its equity
securities trading on the New York Stock Exchange or the NASDAQ Stock Market.
     “Non-Compete Period” means the period commencing on the Effective Date and
ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

         CAPITALSOURCE INC.
        /s/ John K. Delaney      Name:   John K. Delaney       Title:   CEO    
  EXECUTIVE
         /s/ Steven A. Museles      Steven A. Museles             

 